Citation Nr: 1514280	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A review of the Veteran's VBMS and Virtual VA claims files reveal documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, the Board notes a July 2001 Social Security Administration (SSA) Disability Update Report.  As it appears the Veteran may be in receipt of SSA benefits, a remand is necessary to obtain such records.  

Bilateral Hearing Loss

The Board notes that the Veteran was last afforded a VA examination in March 2011, over four years ago.  Additionally, the Veteran has since submitted an August 2011 private audiogram that appears to show a decrease in hearing loss.  Therefore, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Additionally, it is clear from the August 2011 report that the test was conducted by a state-licensed audiologist and the graphical representation is sufficiently clear to permit the proper interpretation.  However, it is unclear from a review of the report whether the private audiologist used the Maryland CNC test pursuant to 38 C.F.R. § 4.85(a) (2014).  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  The Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270. As such, further clarification is needed as to the August 2011 private audiological report.

Chronic Fatigue Syndrome and Diverticulitis

In a July 2010 statement the Veteran asserted that he developed initial symptoms of chronic fatigue syndrome and diverticulitis while aboard the USS Wasp.  In a March 2010 statement the Veteran reported that he went to sick bay while in service because he felt tired.  On his June 2013 VA Form 9 the Veteran reported that the corpsman was not able to give him medication for this and told him to rest.  The Veteran also reported that he was given milk of magnesia for his left side stomach pain.  In a July 2013 statement, the Veteran reported that he was treated by corpsmen in service that failed to treat him properly and write accurate records due to their in-experience.

The Board notes an August 1962 consultation sheet from the USS Wasp to the Chelsea Naval Hospital dermatology clinic.  The consultation sheet notes specific treatment for an unrelated condition that is not reflected in the service treatment records associated with the claims file.  Based on this, and the Veteran's reports of in-service treatment, the Board finds that a remand is necessary to make additional request for the Veteran's service treatment records from the USS Wasp and the Chelsea Naval Hospital.  

The Board also notes a July 2010 VA Form 21-4142 that identified treatment records from Dr. Vine regarding treatment for his diverticulitis.  A review of the claims file shows that these records were only requested in December 2010 with no follow-up request.   Furthermore, the Board notes an April 2011 VA Form 21-4142, that identified records for a Dr. Carroza for treatment for diverticulitis and chronic fatigue syndrome, however, to date those records have not been requested.  As such, on remand, records for Dr. Vine and Dr. Carroza should be requested.  

Additionally, the Board acknowledges the February 2011 private opinion, from Dr. Vine that notes the Veteran has been treated for diverticulitis and since the disease can take years to progress, his complaints, while in the Navy, of left sided stomach pain, were probably the beginnings of this condition.  The private physician noted that the Veteran reported being attended only by corpsmen who prescribed analgesic remedies.  The physician also noted that since these occurrences were not overseen by a Navy physician, they were apparently left untreated.  The Board finds that this opinion is not sufficient to grant service connection as it is speculative in nature.  However, the Board does find that the Veteran should be afforded a VA examination to determine the nature and etiology of his diverticulitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, in a July 2010 statement, the Veteran reported that he did not seek much medical help even after service until the symptoms started affecting his life.  Therefore, the Board finds that the Veteran should also be afforded a VA examination to determine the nature and etiology of his chronic fatigue syndrome.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or private treatment records.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should request that the Veteran submit new VA Form 21-4142s for Dr. Vine and Dr. Carroza as the original forms have expired.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

3. Contact the NPRC or any other appropriate custodian and specifically request medical records from the USS Wasp dated November 1961 to August 1963 and from Chelsea Naval Hospital dated August 1962.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

4. Contact the private audiologist who conducted the August 2011 audiogram to determine if the Maryland CNC word list was used during audiological testing.

5. Thereafter, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his diverticulitis and chronic fatigue syndrome.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Assuming credible the Veteran's reports of (1) in-service left-sided stomach pain, to include such treatment as milk of magnesia, and (2) of in-service tiredness, to include such treatment as rest, the examiner should determine whether is it at least as likely as not (50 percent or greater possibility) that the Veteran's diverticulitis and/or chronic fatigue syndrome incurred in, or are otherwise related to service, to include these respective reports?

In so opining, the examiner should discuss the other medical evidence of record including the September 2011 private opinion.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted. 

The examiner should specifically describe the functional effects of the Veteran's bilateral hearing loss. 

The examiner is requested to provide a thorough rationale for any opinion provided.

7. After completing the above, and any other development deemed necessary, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






